ROSS, Circuit Judge
(dissenting). I respectfully dissent. The home of every person in this country, whether it be a hut or a palace, and whether it embraces only a few feet of ground, or as many acres, is secure against invasion without his consent, unless made under and by virtue of a legal warrant of search and seizure. And this because of the Fourth and Fifth Amendments of the Constitution of the United States and of numerous decisions of the Supreme Court, the first of which amendments declares that “the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized,” and the second of which declares, ■ among other things, that no person “shall be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law.” See particularly Boyd v. United States, 116 U. S. 616, 6 Sup. Ct. 524, 29 L. Ed. 746; Weeks v. United States, 232 U. S. 383, 34 Sup. Ct. 341, 58 L. Ed. 652, L. R. A. 1915B, 834, Ann. *413Cas. 1915C, 1177; Silverthorne Lumber Co. v. United States, 251 U. S. 385, 40 Sup. Ct. 182, 64 L. Ed. 319; Gouled v. United States, 255 U. S. 298, 41 Sup. Ct. 261, 65 L. Ed. 647; Amos v. United States, 255 U. S. 313, 41 Sup. Ct. 266, 65 L. Ed. 654.
The sacredness of the home and the other constitutional rights so-secured to the citizen are, as I read and construe the national prohibition legislation, both original and supplemental, observed and respected. I am unable to see any evidence, direct or by implication, in section 6 of the act supplemental to the National Prohibition Act (42 Stat. 222, 223 [Comp. St. Ann. Supp. 1923, § 10184a]), changing the person or persons to whom a warrant of search and seizure was by the original act authorized to be issued. Section 6 of the supplemental act reads as follows:
“That any officer, agent, or employee of the United States engaged in the-enforcement of this act, or the National Prohibition Act, or any other law of the United States, who shall search any private dwelling as defined in the National Prohibition Act, and occupied as such dwelling without a warrant directing such search, or who while so engaged shall without a search warrant maliciously and without reasonable cause search any other building or property, shall be guilty of a misdemeanor and upon conviction thereof shall be fined for a first offense not more than $1,000, and for a subsequent of- " fense not more than $1,000 or imprisoned not more than one year, or both such fine and imprisonment.
“Whoever not being an officer, agent, or employee of the United States shall falsely represent himself to be such officer, agent or employee and in such assumed character shall arrest or detain any person, or shall in any manner search the person, buildings, or other property of any person, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than $1,000, or imprisoned for not more than one year, or by both such fine and imprisonment.”
The words “without a warrant directing such search,” in section 6, obviously and necessarily, in my opinion, mean a legal warrant, such as was expressly and specifically provided for in the original act, to which act reference must be made to ascertain the statutory requirements of such warrant and to whom it is authorized to be issued.
Section 6 of the supplemental act simply provides the consequences that shall result to “any officer, agent, or employee' of the Uhited States engaged in the enforcement of [the supplemental.] act, or the National Prohibition Act, or any other law of the United States, who shall search any private dwelling as defined in the National Prohibition Act, and occupied as such dwelling,” without the statutory warrant. It nowhere undertakes to define tire requirements of the warrant, or declare to whom it shall be issued. Those requirements are, as has been said, expressly and specifically stated in the original act, and the supplemental act nowhere undertakes to enlarge upon or change them.
Section 2 of the original act (41 Stat. 308 [Comp. St. Ann. Supp. 1923, § 10138%a]) is as follows:
“Tbe Commissioner of Internal Revenue, bis assistants, agents, and inspectors shall investigate and report violations of this act to the United States attorney for the district in which committed, who is hereby charged with the duty of prosecuting the offenders, subject to the direction of the Attorney General, as in the case of other offenses against the laws of the United States; and such Commissioner of Internal Revenue, his assistants, agents, *414and inspectors may swear out warrants before United States commissioners or other officers or courts authorized to issue the same for the apprehension of such offenders, arid may, subject to the control of the said United States attorney, conduct the prosecution at the committing trial for the purpose of having the offenders held for the action of a grand jury. Section 1014 of the Revised Statutes of the United States is hereby made applicable in the enforcement of this act. Officers mentioned in said section 1014 are authorized to issue search warrants under the limitations provided in title XI of the act approved June 15, 1917 (Fortieth Statutes at Large, page 217 et seq.).”
Section 1014 of the Revised Statutes (Comp. St. § 1674), thus made applicable in the enforcement of the Prohibition Act, is as follows:
“For any crime or offense against the United States, the offender may, by any justice or judge of the United States, or by any commissioner of a circuit court to take bail, or by'any chancellor, judge of a supreme or superior court, chief or first judge of common pleas, mayor of a city, justice of the peace, or other magistrate, of any state where he may be found, and agreeably to the usual mode of process against offenders in such state, and at the expense of the United States, be arrested and imprisoned, or bailed, as the case may be, for trial before such court of the' United States as by law has cognizance of the offense. Copies of the process shall be returned as speedily as may be into the clerk’s office of such court, together with the recognizances of the -witnesses for their appearance to testify in the ease. And where any offender or witness is committed in any district other than that where the offense is to be tried, it shall be the duty of the judge of the district where such offender or witness is imprisoned, seasonably to issue, and of the marshal to execute, a warrant for his removal to the district where the trial is to be had.”
The officers mentioned in section 1014 of the Revised Statutes just quoted are, by the express declaration of section -2 of the Prohibition Act above quoted, “authorized to issue search warrants under the limitations provided in title XI of the act approved June 15, 1917 (For‘tieth Statutes at Large, page 217 et seq.).” The act of June 15, 1917, is what is commonly known as the Espionage Act and was one of the late war'measures.
The search warrants that the National Prohibition Act authorized to be issued for its enforcement are, according to its express declaration, to be issued “under the limitations provided in title XI of the act approved June 15, 1917 (Fortieth Statute at Large, page 217 et seq.).” It is entitled:
“An act to punish acts of interference with the fbreign relations, the neutrality, and the foreign commerce of the United States, to punish espionage, and better to enforce the criminal laws of the United States, and for other purposes.”
Title 11 is headed “Search Warrants,” and its first section (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 10496J4a) provides:
“Section 1. A search warrant authorized by this title may be issued by a judge of a United States District Court, or by a judge of a state or territorial court of record, or by a United States commissioner for the district wherein the property sought is located.”
Its second section specifies the grounds upon which a search warrant may be issued, and sections 3,4, 5, 6, and 7 thereof (sections 1049614a-10496i4g) are as follows: , ,
*415“Sec. 3. A search warrant can not be issued but upon probable cause, supported by affidavit, naming or describing the person and particularly describing the property and the place to be searched.
“See. 4. The judge or commissioner must, before issuing the warrant, examine on oath the complainant and any witness he may produce, and require their affidavits or take their depositions in writing and cause them to be subscribed by the parties making them.
“See. 5. The affidavits or depositions must set forth the facts tending to establish the grounds of the application or probable cause for believing that they exist.
“Sec. 6. If the judge or commissioner is thereupon satisfied of the existence of the grounds of the application or that there is probable cause to believe their existence, he must issue a search warrant, signed by him with his name of office, to a civil officer of the United States duly authorized to enforce or assist in enforcing any law thereof, or to a person so duly authorized by the President of the United States, stating the particular grounds or probable cause for its issue and the names of the persons whose affidavits have been taken in support thereof, and commanding him forthwith to search the person or place named, for the property specified, and to bring it before the judge or commissioner.
“Sec. 7. A search warrant may in all cases be served by any of the officers mentioned in its direction, but by no other person, except in aid of the officer on his requiring it, he being present and acting in its execution.”
The extreme care thus taken by Congress to secure the constitutional rights of our people in authorizing the issuance of search warrants, even in furtherance of the war in which the country was then engaged, was also, taken in its subsequent effort to end the evils resulting from the traffic in liquor, for in enacting the Prohibition Act it expressly declared, as has been above shown, that search warrants authorized to be issued for its enforcement shall be issued “under the limitations” provided in the Espionage Act of June 15, 1917, among which is, as above shown, the declaration that such warrants shall be issued “to a civil officer of the United States duly authorized to enforce or assist in enforcing any law thereof, or to a person so duly authorized by the President of the United States, stating the particular grounds or probable cause for its issue and the names of the persons whose affidavits have been taken in support thereof, and commanding him forthwith to search the person or place named, for the property specified, and to bring it before the judge or commissioner,” and further expressly declaring that such a warrant may in all cases be served by any of the officers so mentioned, “but by no other person, except in aid of the officer on his requiring it, he being present and acting in its execution.”
The power of Congress so to provide is expressly conferred by section 2 of article 2 of the Constitution, which declares, among other things, that:
“The Congress may by law vest the appointment of such. Inferior officers, as they think proper, in the President alone, in the courts of law, or in the heads of departments.”
That the thousands of agents and employees of the prohibition officers are “civil officers,” within the designation and meaning of the Constitution and statutes to which reference has been made; and to whom warrants of search and seizure are authorized to be directed and issued, is, I think, clearly negatived by the decision of the Supreme *416Court in Burnap v. United States, 252 U. S. 512, 40 Sup. Ct. 374, 64 L. Ed. 692, and cases there cited. Such agents and employees do not seem to be even under civil service rule, but apparently are political appointments i'n the strictest sense.
In my opinion, the judgment should be reversed, and the case remanded to the court below for a new trial.